Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The effective filing date of this application is May 28, 2018. This Office Action is in response to the amendment and remarks filed February 26, 2021.
Examiner notes the previously outstanding rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph noted in the prior office action have been overcome by the amendment of the claims filed February 26, 2021.	
This action is an ALLOWANCE.

Response to Arguments
Applicant’s arguments (See in particular “REMARKS”, page 7, second and third paragraphs, beginning “Notably, previously presented claim 3...”) filed February 26, 2021, with respect to currently-amended Claims 1, 2, 5, 6, 7, 8, 9 have been fully considered and are persuasive.  As such, the rejections presented in the prior office action (mailed December 11, 2020) has been withdrawn. 

Allowable Subject Matter
Claims 1, 2, 5, 6; Claim 7; and Claims 8 – 9 are allowed. The following is an examiner’s statement of reasons for allowance (37 CFR 1.104(e) and MPEP §1302.14).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKI B. BOOKER whose telephone number is (571)270-1565.  The examiner can normally be reached on Monday - Friday 8am - 5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE A. PURVIS can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/V. B. B./
Examiner, Art Unit 2813
/STEPHEN W SMOOT/Primary Examiner
Art Unit 2813